Case 3:19-cv-02561-WHO Document 107-7 Filed 09/11/20 Page 1 of 3




           EXHIBIT F
          Case 3:19-cv-02561-WHO Document 107-7 Filed 09/11/20 Page 2 of 3
                                                                                      Email or Phone             Password

                   Sign Up                                                                                                                Log In

                                                                                                                 Forgot account?


Watch         Home      Shows       Live                                                       Search videos




                                                                                                             -0:06



        StarKist
        January 10, 2018 ·

 Our Tuna Creations BOLD Rice & Beans in Hot Sauce pouches are packed with heat and ready to eat! Oh, and did we mention
 they're soy-free, wild caught and dolphin safe? #StarKistTunaCreations #SoyFree #WildCaught #StarKistGoesBold
 #GoBoldorGoHome #TearEatGo

         19                                                                                            9 Comments 2 Shares 1.5K Views


                                                                     Share


 Most Relevant

        Bear MacBearbear This tasted better the second time around. It needed to mellow.
        2y

        Troy Carmichael Please do brown rice
        2y

 View 3 more comments



Related Videos




                                     0:12                                            0:11                                          0:10

It's Sandwich Month, #TeamCharlie!             Happy Sandwich Month, #TeamCharlie!          Creations Microwavables Tomato Basil
             Case 3:19-cv-02561-WHO Document 107-7 Filed 09/11/20 Page 3 of 3
StarKist                                          StarKist                                            StarKist
5.3K views · August 14                            24K views · August 6                                48K views · July 17




                                       0:05                                                  0:16                                            0:19

Wish you were here, #TeamCharlie!                 NEW StarKist Creations Microwavables                #EverythingIsCake
StarKist                                          StarKist                                            StarKist
32K views · July 17                               53K views · July 17                                 104K views · July 17




                                       0:09                                                  0:04                                            0:06

Salads with StarKist E.V.O.O.                     Happy National Picnic Month!                        #TearAndPair with StarKist E.V.O.O.
StarKist                                          StarKist                                            StarKist
10K views · July 16                               28K views · July 9                                  9.7K views · June 26


Related Pages                                                                                                                               See All




  Nabisco Cookies                     Ocean Spray                               Wheat Thins                           Bumble Bee Seafoods
  1,111,015 Followers · Food &        1,627,364 Followers ·                     524,584 Followers · Food &            103,640 Followers ·
  Beverage Company                    Product/Service                           Beverage Company                      Organization




Pages     Businesses     Food & Beverage      StarKist   Videos        Our Tuna Creations BOLD Rice & Beans in Hot Sauce pouches are...
